Citation Nr: 1402437	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for service-connected major depressive disorder for the portion of the appeal period prior to September 22, 2008.

2.  Entitlement to an evaluation higher than 50 percent for service-connected major depressive disorder for the portion of the appeal period from September 22, 2008.  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing.  The hearing transcript has been reviewed and is associated with the claims file.  

In May 2011, the Board remanded the case to the RO for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the RO to afford the Veteran with a new compensation and pension examination and to adjudicate the issue of entitlement to a total disability rating based on individual unemployability (TDIU) if it was raised by the record.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  VA afforded the Veteran with an adequate medical examination in November 2011 and considered a TDIU rating in a July 2012 supplemental statement of the case.  Based on the foregoing, the Board finds that the RO substantially complied with the May 2011 remand.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issue on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.
FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's service-connected major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, disturbances of mood, difficulty in establishing and maintaining effective social relationships, flattened affect, sleep impairment, and an instance of impaired memory for the portion of the appeal period prior to September 22, 2008.

2.  The competent evidence of record shows that the Veteran's service-connected major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, irritability, memory loss, disturbances of mood and motivation, decreased concentration, anxiety, difficulty in establishing and maintaining effective social relationships, and sleep impairment for the portion of the appeal period from September 22, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for the Veteran's service-connected major depressive disorder have been met for the portion of the appeal period from September 22, 2007, to September 22, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation higher than 50 percent for the Veteran's service-connected major depressive disorder have not been met or approximated for the portion of the appeal period from September 22, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice under the Veterans Claims Assistance Act (VCAA) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In October 2008 and April 2011 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The Veteran was also notified regarding the elements of degree of disability and effective date.  

The Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic code and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  

The Board further notes that the Veteran was provided with a copy of the December 2008 rating decision, the September 2009 statement of the case, the Board's May 2011 remand, and the July 2012 decision review officer decision and supplemental statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in November 2008, April 2011, and November 2011; obtained the Veteran's VA treatment records; and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  



Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran filed a claim for an increased rating for his service-connected major depressive disorder on September 22, 2008.  Eventually, in a July 2012 decision review officer decision, the RO granted the Veteran a 50 percent disability rating effective the date of the claim.  A 30 percent disability rating reflects evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is appropriate when a veteran's psychiatric symptoms approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In order to receive a 70 percent disability rating, the evidence must show that the Veteran's psychiatric symptoms approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted when psychiatric symptoms approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Veteran argues that he is entitled to a 70 percent disability rating or, at the very least, a 50 percent disability rating effective January 2008 based on treatment records from that month.  See 38 C.F.R. § 3.400(o) (2013).  The Board has reviewed the Veteran's complete claims file.  Overall, the Board finds that the Veteran's symptomatology most closely approximated the criteria for a 50 percent disability rating for the entire appeal period, effective September 22, 2007.  

The Board observes that the Veteran specifically pointed to a treatment record dated January 15, 2008, as demonstrating his entitlement to an increased disability rating prior to September 22, 2008, the date he filed his claim.  In January, the Veteran presented to the VA Medical Center and denied using alcohol, having nightmares or hallucinations, and suicidal or homicidal intentions.  He was sleeping approximately six out of 24 hours, had an "okay" appetite, and below average energy level.  His nurse reported that he was cooperative, alert, and oriented to all parameters.  The Veteran was casually dressed with good hygiene and grooming.  His mood was quiet and somewhat depressed and his affect was congruent with his mood.  The Veteran maintained good eye contact and answered all questions appropriately.  His speech was clear, concise, logical, and goal directed.  The nurse wrote that the Veteran's fund of information was adequate and that his thought content did not appear to be delusional, psychotic, or dangerous.  The Veteran's sensorium and perception appeared clear, his insight and judgment into his illness were adequate, and his immediate, recent, and remote memory appeared intact.  The Veteran's GAF score was 53.  A November 2007 treatment record is consistent with the January 2008 record except the Veteran had a flat affect and impaired recent memory.  Nevertheless, he was assigned a higher GAF score of 60.  Prior to that, in September 2007, a treatment record was again consistent with the January 2008 record, showing a quiet, somewhat depressed mood; normal thought content, intact memory, and a GAF score of 55.

The Veteran also presented for three compensation and pension examinations during the appeal period.  At the first, in November 2008, the Veteran complained of increased agitation and noted that he was more argumentative with his girlfriend.  He called his symptoms severe compared to what he believed were moderate symptoms at his last examination.  The examiner found the presence of severe depression but anxiety that was within normal limits, symptoms that the Veteran indicated were persistent since the last examination.  The Veteran was still in a relationship with his girlfriend of ten years.  The primary difficulties of that relationship revolved around the Veteran's physical and emotional intimacy, and the closeness of the relationship was declining.  The Veteran reported a good relationship with his son, but other family dynamics unrelated to his depression were impacting familial relationships.  The Veteran told the examiner that he had a few friends at work but described himself as a "homebody."  Additionally, his work schedule limited his involvement in social relationships.  The Veteran's interest in most hobbies declined, such as attending a fitness club and hunting, but he still enjoyed riding his motorcycle.  

Upon mental status examination, the Veteran was casually dressed with a clean and neatly groomed appearance.  His psychomotor activity and thought content were unremarkable; speech was spontaneous, clear, and coherent; attitude was cooperative and attentive; and his attention was intact.  The Veteran was oriented to time, place, and person.  Nevertheless, his affect was appropriate but flat and his mood was "a little bit down . . . a little bit slow to get the day started."  The Veteran understood the outcome of his behavior and that he had a problem.  He reported difficulty initiating and maintaining sleep, indicating that he typically required between 30 and 45 minutes to initiate sleep and slept five to six hours nightly.  The Veteran denied hallucinations, panic attacks, and homicidal and suicidal thoughts.  He did not exhibit any inappropriate behavior, interpreted proverbs appropriately, did not have any obsessive or ritualistic behavior, and had good impulse control with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene with normal memory.  

The examination report indicates that the Veteran lost about three weeks of work during the previous 12-month period due to depression.  The examiner found that decreased concentration, inappropriate behavior, increased absenteeism, and memory loss were all related to his problems with occupational functioning.  She then diagnosed him with major depressive disorder, chronic, single episode, severe without psychotic features and assigned a global assessment of functioning (GAF) score of 50 due to the presence of severe symptoms of depression.  Finally, the examiner noted that there were symptoms of reduced reliability and productivity but not deficiencies in judgment, thinking, family relations, work, mood, or school, noting that the Veteran demonstrated flattened affect throughout the interview and reported memory impairment that has resulted in forgetting to complete assigned tasks at work and responsibilities at home.  She continued to note that the Veteran's chronic depression impacted his ability to function effectively and disrupted his motivation to the extent that he had numerous absences from work in the past year, no social relationships outside work, and difficulty with initiating or maintaining effective interpersonal relationships.  

The Veteran's next compensation and pension examination occurred in April 2011.  At this time, the Veteran exhibited a depressed mood, anxiety, sleep impairment, and mild memory loss.  The examiner also noted that the Veteran had a flattened affect, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  The Veteran's level of occupational and social impairment occasionally decreased his work efficiency.  He had intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran's thought process was intact, he was coherent and logical, and he was oriented to person, place, time, and situation.  The Veteran was also able to complete serial 7s, spell world backwards and state the days of the week backwards.  His mood was a four out of 10, and he was able to recall three out of three words.  The examiner found that the Veteran's mental disorder did not impact his ability to work because he was functional in his work environment and assigned a GAF score of 45.  

The Veteran underwent his third compensation and pension examination in November 2011.  The Veteran reported that he was not doing well as his depression continued and his mood and energy level were down.  The Veteran reported not feeling like doing anything, such as socialize or hobbies.  He felt that he was irritable, anxious, and nervous.  The Veteran also reported drinking more alcohol but began to cut back when his girlfriend threatened to leave him.  The Veteran's sleep problems continued; he slept about five hours at night.  The Veteran was apathetic but had not planned to hurt himself or done anything to hurt himself.  

The Veteran told the examiner that he had been a correctional officer for 15 years and that he will be glad when he could retire.  He reported problems with staff and inmates, including three to four incidents in the previous year.  The Veteran was working 40 hours a week and got the shift that he liked.  The Veteran was still not socializing, and riding his motorcycle was his only hobby because he could be by himself while riding.  He was independent with activities of daily living like cleaning, showering, taking care of his medications and bills, and driving.

Upon mental status examination, the Veteran was calm and wore a blue T-shirt, brown jacket, and jeans.  He spoke in a low tone and volume, demonstrating coherent thought processes.  The Veteran denied delusions, suicidal or homicidal thoughts, and hallucinations.  He still displayed an "I don't care" attitude with a mood that he rated as three on a scale of one to 10.  The Veteran also rated his anxiety as high.  The examiner noted that the Veteran's immediate memory recall was 2/3 and that his recent remote memory was intact.  The Veteran was able to do serial 7 subtractions from 100 and name the present president and past presidents back to Reagan.  The examiner also noted that his insight and judgment were fairly intact.  The Veteran's GAF score was 45-50, and the examiner opined that the Veteran continued to have problems with depression, decreased energy, interest in activities, feelings of irritability and anxiety, sadness, and increase in alcohol use.  The examiner described the Veteran's symptoms as moderate to severe as far as social and occupational functioning were concerned before concluding that the Veteran's disability did not preclude him from maintaining employment for which his educational and occupational experience would otherwise qualify him.  The Veteran's current level of impairment was moderate, but he was able to hold down a job and had a steady girlfriend since 1998.  

The record contains relevant treatment records from the Beckley VA Medical Center dated September 2007 through January 2013.  For the portion of the appeal period from September 22, 2008, the Veteran consistently described symptoms of irritability, trouble sleeping, depression, apathy, a tendency to isolate, and a lack of interest in activities.  At times, he displayed a euthymic mood or a flat affect.  He also endorsed some intrusive thoughts.  However, the Veteran was always oriented to person, place, and time, made good eye contact, and had relevant speech content and intact judgment and insight.  He also consistently denied suicidal and homicidal ideations.  These reports, as well as the compensation and pension examination reports, are competent and credible evidence of the symptomatology associated with the Veteran's claim as they consistently report similar symptoms, contain the Veteran's subjective complaints, and are consistent with the lay evidence associated with the Veteran's claim.

At his March 2011 hearing, the Veteran and his girlfriend testified that the Veteran tended to stick to himself at work and did not associate with any colleagues.  They described his forgetfulness and loss of memory.  Specifically, his girlfriend said she had to write things down for the Veteran because he forgot simple things and would get one thing on his mind and thought about only that one thing.  The Veteran stated that his sleep problems were continuing and that he felt more on edge.  They testified that the Veteran would only go out alone with his girlfriend, that he had called out of work sick because of his depression, and that he tried to choose jobs that would let him work alone.  The Board finds that the Veteran and his girlfriend are both competent to describe the symptoms they experienced or witnessed and have provided credible testimony at the March 2011 hearing and throughout the appeal period.
The Veteran's treatment providers have assigned him GAF scores ranging from 45 to 65.  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 are appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

Considering the above-referenced evidence, the Board finds that the overall disability picture associated with the Veteran's major depressive disorder as shown by the probative evidence of record most closely approximated the criteria associated with a 50 percent disability rating, representing occupational and social impairment with reduced reliability and productivity, for the entire appeal period, dating back to September 22, 2007.  The Board notes that the Veteran suffered from a flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective social relationships, memory loss and impairment, and sleep impairment during this period.  Therefore, the Veteran's claim is granted to the extent that the Veteran claimed a higher disability rating for the portion of the appeal period prior to September 22, 2008.

Although the evidence of record indicates that the Veteran experienced irritability and the inability to establish and maintain effective relationships, he never demonstrated most of the symptoms associated with a 70 percent disability rating.  For example, there is no evidence that the Veteran ever suffered from obsessional rituals that interfered with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Furthermore, although at times "rocky," the Veteran maintained his relationship with his girlfriend of about 15 years and cared for his adult son.  When considered in conjunction with GAF scores between 45 and 53, the Board finds that the competent evidence of record does not indicate that the Veteran's depression symptomatology warrants a 70 percent disability rating.  Thus, to that extent, the Veteran's appeal is denied.

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The evidence does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

There is also no evidence (or allegation) that the Veteran's disability has rendered him unemployable.  Notably, the Veteran works full time as a correctional officer.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

1.  Entitlement to an evaluation of 50 percent for service-connected major depressive disorder for the portion of the appeal period prior from September 22, 2007, to September 22, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  Entitlement to an evaluation higher than 50 percent for service-connected major depressive disorder for the entire appeal period is denied.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


